 1
 2                                                                 ENTER JS-6
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   PASCUAL MARTINEZ,                       )   Case No.    CV-18-4681-R
                                             )
12                       Plaintiff,          )   ORDER OF DISMISSAL
           v.                                )
13                                           )
                                             )
14   ERNESTO OJEDA, et al.,                  )
                                             )
15                   Defendant.              )
     ____________________________            )
16
17         THE COURT having been advised that the above-entitled action has been settled;
18         IT IS THEREFORE ORDERED that this action is hereby dismissed without costs
19   and without prejudice to the right, upon good cause shown within 60 days to reopen the
20   action if the settlement is not consummated. IT IS FURTHER ORDERED that all dates set
21   in this action are hereby vacated. The Court reserves its jurisdiction for the purpose of
22   enforcing the settlement.
23
24   Dated November 2, 2018
25
                                                        MANUEL L. REAL
26                                                 United States District Judge
27
28
